DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1, 5-7, 9-12, and 15-20 are pending.
Claims 1, 12, and 19 are independent.
Claims 1, 5-7, 9, 12, 15-16, and 19-20 are currently amended.
Claims 10-11 and 17-18 are original.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
35 U.S.C. 101
Regarding representative claim 1, Applicant argues that the claim does not recite an abstract idea under Step 2A Prong One of the prevailing framework for determining eligibility.  More specifically, Applicant argues that the claims do not recite a mental process because the claim requires at least certain steps that cannot practically be performed in the human mind (e.g. “electronically transmitting, from the credit account management system and to a mobile device of the second party, the short-term certificate” and “automatically adding said short-term certificate to a digital wallet on said mobile device of said second party, when said short-term certificate is received at said mobile device of said second party”; and that the claim is necessarily tethered to a technological environment (see Remarks, pp. 9-10).
The argument is not persuasive.  The rejection does not indicate that the claims recite a “mental process”.  In contrast, the claims are found to recite “certain methods of organizing human activity”, which is a different enumerated grouping of abstract ideas.  Here, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the “certain methods of organizing human activity” grouping.
Applicant further argues that the claim does not recite “certain methods of organizing human activity” because it offers an improvement to computer-related technology and/or technological processes.  More specifically, Applicant, citing to Enfish and Finjan, argues that the features provide an improvement specifically to the generation and delivery of a short-term certificate, streamlining the operation of the technological process of delivering and automatically installing the short-term certificate on the second party’s mobile device; and apply the features in a way that goes beyond 
The argument is not persuasive.  The claims recite “certain methods of organizing human activity” under Step 2A Prong One for the reasons set forth in the rejection and as discussed above.  With regards to Step 2A Prong Two, in determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology. Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology. Thus, the limitations are not indicative of integration into a practical application because they generally link the use of the judicial exception of providing a financial instrument to a particular technological environment or field of use – see MPEP 2106.05(g); and merely use the computer as a tool to perform the abstract idea of providing the financial instrument (see MPEP 2106.05(f)).
Regarding claims 5-7, 9-12, and 15-20, Applicant’s arguments hinge upon those arguments presented in relation to representative claim 1 and are unpersuasive for the reasons provided above.
35 U.S.C. 103
Regarding claim 1, Applicant’s arguments regarding the prior rejection of claim 1 as being unpatentable over Walker (US 2006/0213983) in view of Parekh (US 2017/0161781 A1) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment.  
Applicant’s arguments regarding the prior rejection of claims 8, 10, and 17 as being unpatentable over Walker in view of Parekh, further in view of Collings (US 2017/0046695 A1) are addressed to the extent that they apply to currently amended claim 1.
Applicant argues that Collings does not disclose “providing a reminder to the second party, the reminder provided after a pre-defined amount of time, the reminder indicating that the short-term certificate is still active”.  However, Applicant admits that Collings discloses providing a reminder “shortly before the gift card is due to expire.”  Applicant argues that the claim language does not read on Collings disclosure because a reminder provided after a pre-defined amount of time is different than a reminder shortly before a gift card is due to expire.  In support of this argument, Applicant argues that the instant specification clearly differentiates between two reminders, e.g. “a reminder provided after a pre-defined amount of time” and an “expiration reminder providing the recipient with a pre-defined amount of time before the expiration date of the short-term authorized pass” (see Remarks, pp.16-18).
The argument is not persuasive.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, the claim language ““providing a reminder to the second party, the reminder provided after a pre-defined amount of time, the reminder indicating that the short-term certificate is still active”, subject to broadest reasonable interpretation reads on Collings disclosure of a reminder “shortly before the gift card is due to expire.”  That is, “a pre-defined amount of time” does not necessarily limit the claim to a static period, e.g. 10 days after issuance.  Here, “pre-defined amount of time” may be reasonably interpreted as covering the time period between issuance and shortly before the gift card is due to expire, e.g. the “pre-defined amount of time” may cover the length from issuance to one week before expiration.
Regarding claims 5-7, 9-12, and 15-20, Applicant’s arguments hinge upon those arguments presented in relation to amended claim 1 and are unpersuasive for the reasons provided above.
Examiner’s Comments
Intended Use
Claim 19 recites:
“one or more processors to:”
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 

(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is “intended use” language, does not limit the scope of the claims under the broadest reasonable interpretation. 
In the interest of compact prosecution, prior art is cited for the above-indicated subject matter that does not limit the scope of the claims/does not serve to differentiate the claims from the prior art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 9-12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “method for providing a short-term certificate from a first party to a second party”. 
Claim 1 is directed to the abstract idea of providing a short-term certificate of a value, which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
1. (Currently Amended) A method for providing a short-term certificate from a first party to a second party, the method comprising:
receiving, at a credit account management system, a request for a short-term certificate to be provided from a credit account of the first party to the second party, 
the request comprising:
a value of the short-term certificate, and
an identifier for the second party; 
allocating a part of the credit account to cover the value of the short-term certificate, said allocating comprising: 
placing a hold on said value of said short-term certificate at said credit account, wherein said hold reduces a credit limit of said credit account by said value of said short- term certificate; 
generating the short-term certificate in a digital format; 
electronically transmitting, from the credit account management system and to a mobile device of the second party, the short-term certificate, wherein no funds are taken from the credit account of the first party until the short-term certificate is redeemed,
automatically adding said short-term certificate to a digital wallet on said mobile device of said second party, when said short-term certificate is received at said mobile device of said second party; and
providing a reminder to the second party,
the reminder provided after a pre-defined amount of time,
the reminder indicating that the short-term certificate is still active.
The limitation delineated in bold above describe providing a short-term certificate of a value, which is grouped under “certain methods of organizing human activity…fundamental economic practice”.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “credit account management system”, “mobile device of said second party”, and the short-term certificate being in “digital format” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of providing a short-term certificate of a value.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of providing a short-term certificate of a value using computer technology (e.g. credit account management system” and “mobile device of said second party”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claims 12 and 19 recite substantially similar limitations to representative claim 1 and are rejected accordingly.  Dependent claims 5-7, 9-11, 15-18, and 20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5-7, 9-10, 12, 15-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 10,380,596) in view of Skaarup (US 2017/0169507 A1) further in view of Collings (US 2017/0046695 A1).


Regarding independent claims 1, 12, and 19, Butler discloses a method for providing a short-term certificate from a first party to a second party, the method comprising:
receiving, at a credit account management system, a request for a short-term certificate to be provided from a credit account of the first party to the second party (see Figs. 4A-4B; cols. 19-20, lines 5-10), the short-term certificate comprising: 
a value of the short-term certificate (see Figs. 4A-4B; cols. 19-20, lines 5-10), and
an identifier for the second party (see Figs. 4A-4B; cols. 19-20, lines 5-10);
allocating a part of the credit account to cover the value of the short-term certificate (see Fig. 6, step 620; cols. 22-23, lines 43-15), said allocating comprising;
generating the short-term certificate in a digital format (see Fig. 6, step 620; cols. 22-23, lines 43-15); and
electronically transmitting, from the credit account management system and to a mobile device of the second party, the short-term certificate, wherein no funds are taken from the credit account of the first party until the short-term certificate is redeemed (see Fig. 6, step 620; cols. 22-23, lines 43-15);
automatically adding said short-term certificate to a digital wallet on said mobile device of said second party, when said short-term certificate is received at said mobile device of said second party (see Fig. 8; cols. 26-27, lines 46-3);
providing a reminder to the second party,
the reminder indicating that the short-term certificate is still active (see col. 27, lines 40-48).

While Butler discloses allocating a part of the credit account, ie. by creating a tokenized account number associated with the gift account, that is used to debit the associated credit card account of the gifter, Butler does not explicitly teach placing a hold on said value of said-short term certificate at said credit account, wherein said hold reduces a credit limit of said credit account by said value of said short-term certificate.
Skaarup teaches placing a hold on a value of a sub-account of a credit account, wherein said hold reduces a credit limit of said credit account by said value of said sub-account (see para. 0057-0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler’s method of providing a short-term certificate with placing a hold on said value of said-short term certificate at said credit account, wherein said hold reduces a credit limit of said credit account by said value of said short-term certificate.
One skilled in the art would have been motivated to make the modification in order to provide control and flexibility in the manner that financial assets are deployed (see Skaarup para. 0030).
While Butler discloses providing a reminder to the second party, Butler does not explicitly disclose providing the reminder after a pre-defined period of time.
Collings teaches providing a reminder after a pre-defined period of time (see para. 0021, 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler’s method of providing a short-term certificate with providing a reminder to the second party, the reminder provided after a pre-defined amount of time.
One skilled in the art would have been motivated to make the modification in order to reduce the risk that the gift card is forgotten (see Collings, para. 0021, 0055).

Further regarding independent claim 19, Butler discloses: provide an expiration date for the single use short-term certificate (see col. 4, lines 22-43); and providing an indicator to the first party when the short-term certificate is redeemed, the indicator comprising: an amount of money spent; and a location where the short-term certificate was redeemed (see col. 12, lines 26-33).

Regarding claim 5, Butler discloses where the identifier of the second party is an email address and the short-term certificate is sent to the email address of the second party (see col. 11, lines 54-67).

Regarding claim 6, Butler discloses teaches where the identifier of the second party is a mobile phone number (see col. 11, lines 54-67) and the short-term certificate is sent via an SMS to a mobile device of the second party (see col. 17, lines 50-67).

Regarding claims 7 and 15, Butler discloses providing an indicator to the first party when the short-term certificate is used to make a purchase, the indicator comprising: an amount of money spent; and a location where the short-term certificate was redeemed; and removing said amount of money spent from said value of said short-term certificate on said hold (see col. 12, lines 26-33).

Regarding claims 9 and 16, the combination as set forth in regards to claim 1 above teaches providing an expiration date with the short-term certificate; deactivating the short-term certificate after a passing of the expiration date (see Butler, col. 4, lines 22-43), removing said hold from said credit account after said short-term certificate is deactivated (see Skaarup para. 0057-0059).

Regarding claims 10 and 17, Butler discloses providing an expiration reminder to the second party, the expiration reminder indicating that the short-term certificate is still valid  (see col. 27, lines 40-48). the expiration reminder provided a pre-defined amount of time before the expiration date of the short-term certificate
While Butler discloses providing a reminder to the second party, Butler does not explicitly disclose providing the reminder a pre-defined period of time before the expiration date of the short-term certificate.
Collings teaches providing a reminder a pre-defined period of time before the expiration date of the short-term certificate. (see para. 0021, 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler’s method of providing a short-term certificate with providing a reminder a pre-defined period of time before the expiration date of the short-term certificate.
One skilled in the art would have been motivated to make the modification in order to reduce the risk that the gift card is forgotten (see Collings, para. 0021, 0055).

Regarding claim 20, Butler discloses wherein the request for the single use short-term certificate to be generated from the credit account of the first party and provided to the second party is received at an application of the credit account operating on a first party's mobile device; and wherein the single use short-term certificate is provided to another application of the credit account operating on a second party's said mobile device of said second party (see Figs. 4A-4B; cols. 19-20, lines 5-10; Fig. 8; cols. 26-27, lines 46-3).


Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 10,380,596) in view of Skaarup (US 2017/0169507 A1), further in view of Collings (US 2017/0046695 A1, cited in prior Office Action), further in view of Walker (US 2006/0213983, cited in prior Office Action).

Regarding claims 11 and 18, Butler discloses a number of exemplary gift restrictions but does not explicitly teach wherein the short-term certificate is a single use certificate (see para. 0052, 0069).
Walker teaches wherein the short-term certificate is a single use certificate (see para. 0052, 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Butler’s method of providing a short-term certificate with wherein the short-term certificate is a single use certificate.
The modification would have merely been the simple substitution of one known element for another to obtain predictable results. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the single-use certificate of the secondary reference(s) for the certificate of the primary reference.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692